Daneorth, J.
The authority of the court granting a divorce, over the children, is found in R. 8., c. 60, § 17, and is as follows, viz. : " The court making a decree of nullity, or of divorce, may also decree concerning the care, custody, and support of the *485minor children of the parties, and with which parent any of them shall live, and alter the decree from time to time as circumstances require.” We find no qualification or restraint of the power given except such as may be imposed by the sound discretion of the justice presiding. That the result of the decree may cause the removal of the child beyond the limits of the state, is not of itself an objection. This may be the effect in any case. Though the parent receiving the custody may at the time be a resident within the state, there is no authority, except in cases of crime, to prevent an immediate removal from the state. The order even in this case is not that the child shall be removed, though probably such may be the effect of it.
But even though it may be so, the child is not removed from the jurisdiction of the court. That has already attached. The decree is a conditional one, subject to modification and change. The mother takes the child subject to that condition. On any proper process for a change she is bound, wherever she may be, to take notice, and though she may not personally be within the jurisdiction of the court, the subject matter is, so that the judgment of the court will be valid and binding upon her, and by the provisions of the constitution of the United States may be enforced against her, though in another state.
In such a case as this the great governing principle for the guidance of the court is the good of the child. It may often be for the best interests of the child that it should be removed from the state for the purposes of education, business, or support. If there is any occasion for imposing restraint in this, it is competent for the justice presiding to impose it. The authority given by the statue is to be exercised with such discretion as may be required under the circumstances of each case, and when exercised, exceptions do not lie to the manner of its exercise.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Emery and Haskell, JJ., concurred.